
	
		I
		111th CONGRESS
		1st Session
		H. R. 1190
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Ms. Herseth Sandlin
			 (for herself, Mr. Walden,
			 Mr. Ross, Mr. Stupak, Mrs.
			 Emerson, Mr. DeFazio, and
			 Mrs. Lummis) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To promote the use of certain materials harvested from
		  public lands in the production of renewable fuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Biomass Facilitation Act of
			 2009.
		2.Renewable
			 biomassSection 201 of the
			 Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
			 1519) is amended in the amendment made to section 211(o)(1) of the Clean Air
			 Act (42 U.S.C. 7545) by amending subparagraph (I) of such section 211(o)(1) to
			 read as follows:
			
				(I)Renewable
				biomassThe term renewable biomass means—
				(A)materials,
				precommercial thinnings, or removed exotic species that—
					(i)are
				byproducts of preventive treatments (such as trees, wood, brush, thinnings,
				chips, and slash) that are removed—
						(I)to reduce
				hazardous fuels;
						(II)to reduce or
				contain disease or insect infestation; or
						(III)to restore
				ecosystem health;
						(ii)would not
				otherwise be used for higher-value products; and
					(iii)are harvested
				from National Forest System land or public lands (as defined in section 103 of
				the Federal Land Policy and Management Act of 1976) in accordance with—
						(I)Federal and State
				law;
						(II)applicable land
				management plans; and
						(III)the requirements
				for old-growth maintenance, restoration, and management direction of paragraphs
				(2), (3), and (4) of subsection (e) of section 102 of the Healthy Forests
				Restoration Act of 2003 and the requirements for large-tree retention of
				subsection (f) of that section; or
						(B)any organic matter
				that is available on a renewable or recurring basis from non-Federal land or
				land belonging to an Indian or Indian tribe that is held in trust by the United
				States or subject to a restriction against alienation imposed by the United
				States, including—
					(i)renewable plant
				material, including—
						(I)feed
				grains;
						(II)other
				agricultural commodities;
						(III)other plants and
				trees; and
						(IV)algae; and
						(ii)waste material,
				including—
						(I)crop
				residue;
						(II)other vegetative
				waste material (including wood waste and wood residues);
						(III)animal waste and
				byproducts (including fats, oils, greases, and manure);
						(IV)construction
				waste; and
						(V)food waste and yard
				waste.
						.
		
